Citation Nr: 1631886	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-39 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected left foot and ankle disabilities.  

2.  Entitlement to service connection for bilateral knee disorders, to include as secondary to service-connected left foot and ankle disabilities.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected left foot and ankle disabilities.

4.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected left foot and ankle disabilities.

5.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected left foot and ankle disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above noted timely appealed issues.  

The Veteran later testified at a hearing before the undersigned Acting Veterans Law Judge in May 2013; a transcript of that hearing is associated with the claims file.

This case was initially denied by the Board in September 2014.  The Veteran timely appealed the case to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of the appeal, the parties jointly agreed to vacate the September 2014 Board decision and to remand the case back to the Board.  The case was returned to the Board in September 2015 in compliance with the June 2015 Joint Motion for Remand and Court order.  The Board remanded the case for additional development at that time.  The case has been returned to the Board at this time for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2015 remand, the Board requested an addendum opinion from the January 2014 VA examiner; particularly, the Board requested that the January 2014 examiner "ascertain if the Veteran's antalgic gait, including any shuffle and shortened stride, as noted in the January and March 2008 examinations, was caused by or the result of his service-connected left ankle and foot disability, and if so, whether such would affect the biomechanics of his low back, right hip, bilateral knees, right ankle or right foot disabilities."  

The January 2014 examiner rendered an addendum in December 2015; the examiner opined that there were no biomechanical abnormalities due to the Veteran's left foot and ankle disabilities, and appears to link "other abnormalities of his feet" to his antalgic gait and shuffling as a result of morbid obesity.  

However, the examiner did not address whether the Veteran's shuffling or antalgic gait she linked to morbid obesity was also the sole cause of disability in his low back, right hip, bilateral knees, and right ankle, and whether any such disability was also linked to gait problems associated with service-connected disability.  Moreover, Dr. K.P.R. linked the Veteran's biomechanical abnormalities to the Veteran's service-connected left foot and ankle disabilities in his July 2013 letter and the December 2015 examiner did not address Dr. K.P.R.'s July 2013 letter in her addendum opinion.  It has also been argued that the lack of immediate care for the left foot and ankle disabilities during service caused an uneven gait that resulted in the additional claimed disabilities, and this was also not specifically addressed.  Thus, the Board finds that the opinions currently of record do not fully address the issues raised in the June 2015 Joint Motion for Remand.  

Consequently, in order to ensure compliance with the Joint Motion for Remand and the Board's September 2015 remand instructions, and to obtain adequate medical opinions in this case, the Board finds that this case must again be remanded in order to obtain another VA examination with a different examiner than the January 2014 examiner and preferably by an orthopedic specialist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his lumbar spine, bilateral knee, right hip, right ankle and right foot disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a comprehensive orthopedic VA examination-with a different examiner than the January 2014 examiner and preferably by an orthopedic specialist-in order to determine whether the Veteran's lumbar spine, bilateral knee, right hip, right ankle, and right foot disabilities are the result of his military service or service-connected left ankle and foot disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all lumbar spine, bilateral knee, right hip, right ankle and right foot disorders found, to including any arthritic conditions thereof.  

The examiner should then opine whether the Veteran's lumbar spine, bilateral knee, right hip, right ankle, and right foot disorders more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner should additionally opine whether the Veteran's lumbar spine, bilateral knee, right hip, right ankle and right foot disorders are (1) is caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected left ankle and foot disabilities.  

If aggravation of the Veteran's lumbar spine, bilateral knee, right hip, right ankle or right foot disorders by his left foot and ankle disabilities is found, the examiner must attempt to establish a baseline level of severity of those disorders prior to aggravation by the service-connected left foot and ankle disabilities.

With respect to the secondary service connection opinions, the examiner must specifically address whether the Veteran's shuffling/antalgic gait is a symptom of/result of his service-connected left foot and ankle disabilities.  

If such are deemed to be a symptom or a result of those disabilities, the examiner must then address whether such would affect the biomechanics of his lumbar spine, bilateral knees, right hip, right ankle and right foot disabilities.  Such must be done in conjunction with both the causation and aggravation portions of the secondary service connection opinions requested above. 

Regarding all of the above requested opinions, the examiner should the Veteran's lay statements regarding the onset and continuity of symptomatology since discharge from service as to his lumbar spine, bilateral knee, right hip, right ankle, and right foot disorders.

The examiner should address all previous VA examinations respecting the Veteran's lumbar spine, bilateral knees, right hip, right ankle, and right foot disorders and the findings and conclusions found therein, and Dr. K.P.R.'s July 2013 letter and opinion, particularly with regards to the biomechanical abnormalities resulting from the Veteran's service-connected left ankle and foot disabilities.  The examiner should also address the contention that the lack of immediate care for the left foot and ankle disabilities during service caused an uneven gait that resulted in the additional claimed disabilities.  The examiner should further address any other pertinent evidence in the claims file, as appropriate.

All opinions must be accompanied by an explanation.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine, bilateral knee, right hip, right ankle, and right foot disorders, all of which to include as secondary to service-connected left ankle and foot disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

